               Case 1:19-cv-04799-ALC Document 47 Filed 11/20/20 Page 1 of 1

     NEW YORK                                                                                                   ATLANTA
      LONDON                                                                                                   BALTIMORE
    SINGAPORE                                                                                                 WILMINGTON
   PHILADELPHIA                                FIRM and AFFILIATE OFFICES                                         MIAMI
     CHICAGO                                                                                                  BOCA RATON
  WASHINGTON, DC                                                                                              PITTSBURGH
  SAN FRANCISCO                                                                                                 NEWARK
                                              DAVID T. MCTAGGART
  SILICON VALLEY                                                                                               LAS VEGAS
                                            DIRECT DIAL: +1 212 471 1814
     SAN DIEGO                                                                                                CHERRY HILL
                                           PERSONAL FAX: +1 212 202 4931
     SHANGHAI                            E-MAIL: dtmctaggart@duanemorris.com                                  LAKE TAHOE
      BOSTON                                                                                                   MYANMAR
     HOUSTON                                    www.duanemorris.com                                               OMAN
    LOS ANGELES                                                                                         A GCC REPRESENTATIVE OFFICE
                                                                                                             OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                              MEXICO CITY
                                                                                                             ALLIANCE WITH
                                                                                                         MIRANDA & ESTAVILLO
                                                                                                               SRI LANKA
                                                                                                             ALLIANCE WITH
                                                                 November 20, 2020                      GOWERS INTERNATIONAL



BY ECF

Honorable Andrew L. Carter Jr.
United States District Court
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

          Re:        Lovati et al. v. Petroleos de Venezuela, S.A., 19-Civ-04799-AJC

Dear Judge Carter:

       With the consent of all parties, and pursuant to Your Honor’s October 13, 2020 memo
endorsement (D.E. 40), we submit this joint report concerning the status of the parties’
discussions of additional discovery needed beyond what is set forth in the parties’ initial
disclosures served on November 6, 2020.

         Thus far, plaintiffs have not identified any need for additional discovery beyond the
initial disclosures. Defendants have specifically requested documents sufficient to demonstrate
the ownership of each of the plaintiffs of the Notes as well as documents concerning a December
8, 2019 inter-plaintiff transfer of certain beneficial ownership interests that plaintiffs recently
disclosed. The parties are continuing to discuss the timing of all disclosure, the need for any
other disclosure, and whether disclosure and/or amendment of plaintiffs’ complaint might moot
defendant’s proposed Rule 12(c) motion.

                                                                 Respectfully,

                                                                 /s David T. McTaggart

DTM:hs


D UANE M ORRIS LLP
1540 BROADWAY NEW YORK, NY 10036-4086                                          PHONE: +1 212 692 1000    FAX: +1 212 692 1020
DM3\7188904.1 G8065/00001
